DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.          Claims 10-18 are pending in this preliminary amendment to the claims.

Priority
3.        Acknowledgement is made of applicant’s claim for foreign priority based on application JP 2019-024648 filed on 02/14/2019 under 35 U.S.C 119(a)-(d).

Drawings
4.        The drawing has been filed on 07/26/2021 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 07/26/2021 and 08/27/2021 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

Claim Rejections - 35 USC § 102
6.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.        Claims 10-11, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conlon et al. [hereafter Conlon], US Pub 2018/0063347.
            As to claim 10 [independent], Conlon teaches a printer configured to select a plurality of types of print media, the printer comprising [figs. 3-6; fig. 8, steps 100-114; 0047-0056   Conlon teaches that the processor 224 causes memory 210 ([fig. 10, element 210; 0062]) to display the multiple pieces of registration information having print settings information which further includes at least type of sheet information (see fig. 8, steps 100, 114 & 0047, 0056) for user to select the multiple types of sheets, color and size] 
           a control unit [fig. 10, element 224; 0061] that stores a plurality of pieces of registration information [fig. 8, steps 100-114; 0047-0056   Conlon teaches that the processor 224 causes memory 210 ([fig. 10, element 210; 0062]) to store/register the multiple pieces of registration information having print settings information which further includes at least type of sheet information (see fig. 8, steps 100, 114 & 0047, 0056)], the registration information including one set of a plurality of printing setting items used for printing [fig. 8, steps 100-114; 0047-0056   Conlon teaches that the processor 224 causes memory 210 ([fig. 10, element 210; 0062]) to store/register the multiple pieces of registration information having print settings information which further includes at least type of sheet information (see fig. 8, steps 100, 114 & 0047, 0056)], wherein 
          the plurality of printing setting items includes an item regarding the type of the print medium [fig. 8, steps 100-114; 0047-0056   Conlon teaches that the processor 224 causes memory 210 ([fig. 10, element 210; 0062]) to store/register the multiple pieces of registration information having print settings information which further includes at least type of sheet information (see fig. 8, steps 100, 114 & 0047, 0056)].              As to claim 11 [dependent from claim 10], Conlon teaches wherein the plurality of types of print media has respective different printing start positions [figs. 7-8; 0057-0059  Conlon teaches that the printer displays icons of different types of sheets with respect to different print start positions], and 
            the control unit matches a position of the print medium with the printing start position based on a setting of the item regarding the type of the print medium [figs. 7-8; 0057-0059  Conlon teaches that the printer displays icons different types of sheets with respect to different print start positions].               As to claim 13 [dependent from claim 10], Conlon teaches a display unit [fig. 10, element 212; 0061] that displays information, wherein the control unit causes the display unit to display an icon corresponding to the stored registration information [figs. 7-8; 0057-0059  Conlon teaches that the printer displays icons different types of sheets with respect to different print start positions on the display 212].                                          Claim Rejections - 35 USC § 103
8.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.        Claims 12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Conlon et al. [hereafter Conlon], US Pub 2018/0063347 in view of Iida et al. [hereafter Iida], US Pub 2014/0268234.
            As to claim 12 [dependent from claim 10], Conlon teaches an input unit [fig. 1, element 212; 0038] that receives a command from a user [figs. 3-4; 0034-0035  Conlon teaches that the display 212 receives the user’s command to execute image processing functions], 
             wherein the control unit [fig. 10, element 224; 0061]: 
            sequentially obtains information corresponding to the plurality of printing setting items from the input unit to generate the registration information [figs. 3-6; fig. 8, steps 100-114; 0047-0056   Conlon teaches that the processor 224 causes the display 212 to sequentially display the multiple pieces of registration information having print settings information which further includes at least type of sheet information (see fig. 8, steps 100, 114 & 0047, 0056) for user to select the multiple types of sheets, color and size]; and 
           Conlon doesn’t teach omits obtaining information on the printing setting items not corresponding to the print medium set in the item regarding the type of the print medium among the plurality of printing setting items.
            Iida teaches omits obtaining information on the printing setting items not corresponding to the print medium set in the item regarding the type of the print medium among the plurality of printing setting items [figs. 17-19; abstract, 0125-0126, 0129   Iida teaches that the user has deleted the print setting information set on display related/corresponding to type of paper (see figs. 17), and set the print setting information that was acquired by the sensors placed in the sheet feed tray].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Iida teaching to omit receiving information not corresponding to the print medium set in the item regarding the type of the print medium to modify Conlon’s teaching to confirm whether the placed paper sheet size or type matches with the user entered information on the display panel and to provide a pair of slide guides to predetermined positions corresponding to the paper size of the paper(s) before the user placed the paper(s) on the paper feed tray. The suggestion/motivation for doing so would have been benefitted to the user to provide an automatic mechanism of detecting the size of the paper included in paper information set, and the size of the paper loaded do not match, the user is notified by displaying alerting screen to the user at a timing at which the user sets paper information for the paper feed cassette. Therefore, the user can easily know whether paper size auto-detected by cassette is being used or whether a paper size set manually is being used, and convenience is dramatically improved.

            As to claims 17-18 [independent], Conlon teaches a control method of a printer configured to select a plurality of types of print media, the control method comprising [figs. 3-6; fig. 8, steps 100-114; 0047-0056   Conlon teaches that the processor 224 causes memory 210 ([fig. 10, element 210; 0062]) to display the multiple pieces of registration information having print settings information which further includes at least type of sheet information (see fig. 8, steps 100, 114 & 0047, 0056) for user to select the multiple types of sheets, color and size]: 
             sequentially obtaining information corresponding to a plurality of printing setting items to generate registration information [figs. 3-6; fig. 8, steps 100-114; 0047-0056   Conlon teaches that the processor 224 causes the display 212 to sequentially display the multiple pieces of registration information having print settings information which further includes at least type of sheet information (see fig. 8, steps 100, 114 & 0047, 0056) for user to select the multiple types of sheets, color and size]; and 
             Conlon doesn’t teach omitting obtaining information on the printing setting items not corresponding to the print medium set in an item regarding the type of the print medium among the plurality of printing setting items.
            Iida teaches omitting obtaining information on the printing setting items not corresponding to the print medium set in an item regarding the type of the print medium among the plurality of printing setting items [figs. 17-19; abstract, 0125-0126, 0129   Iida teaches that the user has deleted the print setting information set on display related/corresponding to type of paper (see figs. 17), and set the print setting information that was acquired by the sensors placed in the sheet feed tray].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Iida teaching to omit receiving information not corresponding to the print medium set in the item regarding the type of the print medium to modify Conlon’s teaching to confirm whether the placed paper sheet size or type matches with the user entered information on the display panel and to provide a pair of slide guides to predetermined positions corresponding to the paper size of the paper(s) before the user placed the paper(s) on the paper feed tray. The suggestion/motivation for doing so would have been benefitted to the user to provide an automatic mechanism of detecting the size of the paper included in paper information set, and the size of the paper loaded do not match, the user is notified by displaying alerting screen to the user at a timing at which the user sets paper information for the paper feed cassette. Therefore, the user can easily know whether paper size auto-detected by cassette is being used or whether a paper size set manually is being used, and convenience is dramatically improved.

10.        Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Conlon et al. [hereafter Conlon], US Pub 2018/0063347 in view of Kai et al. [hereafter Kai], US Pub 2005/0030334.
            As to claim 14 [dependent from claim 10], Conlon doesn’t teach wherein the plurality of printing setting items includes an item regarding a label waste prevention function.
             Kai teaches wherein the plurality of printing setting items includes an item regarding a label waste prevention function [fig. 12; 0011, 0273-0274  Kai teaches wherein the printing settings having information of preventing paper waste].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kai teaching to provide the plurality of printing setting items includes an item regarding a label waste prevention function to modify Conlon’s teaching to provide a printer driver including a paper type determining process unit for determining whether or not a mismatch is occurred between type of paper set on a printer and paper set by a print setting process unit based on information detected with different timing during process on print data. The generation and output of print data by a print data generating process unit is controlled. The suggestion/motivation for doing so would have been benefitted to find mismatch occurred between the type of paper set on the printer and paper set by the setting process unit based on information, thus preventing the waste of paper and ink. 
 
11.        Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Conlon et al. [hereafter Conlon], US Pub 2018/0063347 in view of Saiki, US Pub 2016/0295045.
            As to claim 15 [dependent from claim 10], Conlon teaches a first mode that stores the plurality of pieces of registration information including the one set of the plurality of printing setting items used for the printing [fig. 8, steps 100-114; 0047-0056   Conlon teaches that the processor 224 causes memory 210 ([fig. 10, element 210; 0062]) to store/register the multiple pieces of registration information having print settings information which further includes at least type of sheet information (see fig. 8, steps 100, 114 & 0047, 0056)]; and 
            Conlon doesn’t teach a second mode that stores only one piece of the registration information including the one set of the plurality of printing setting items used for the printing.
            Saiki teaches a second mode that stores only one piece of the registration information including the one set of the plurality of printing setting items used for the printing [fig. 6; 0048-0049  Saiki teaches that the printer stores one piece of the information, related to the type of the sheet detected by the sensor 316, into the memory that would be used for printing].
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Saiki teaching to store only one piece of the registration information including the one set of the plurality of printing setting items used for the printing to modify Conlon’s teaching to convey a sheet of the recording medium from the storage unit in response to storage of the recording medium in memory, and identifies a type of the recording medium, which is conveyed based on one of size of the medium, smoothness, amount of light reflected from the medium, and amount of light transmitted through the medium. A display sets the identified type of the recording medium as the type of the stored recording medium. The suggestion/motivation for doing so would have been benefitted to prevent occurrence of situation in which print processing is not executed as the identified type of a recording sheet does not match the set type of the recording sheets so as to prevent print processing from failing to be executed. 
 
            As to claim 16 [dependent from claim 10], Conlon doesn’t teach a sensor that detects a position of the print medium in a feed direction, 
            wherein the plurality of printing setting items includes an item regarding the sensor corresponding to a detected portion included in the print medium.
             Saiki teaches a sensor [fig. 3, element 316; 0030] that detects a position of the print medium in a feed direction [fig. 3, elements 316, “S” & figs. 5; 0037-0039, 0048-0049  Saiki teaches sheet S is fed one of sheet feed trays 301-302, and the sensor 16 has detected the sheet type of the fed sheet that was set in the print settings corresponding to the sensor 316 (see figs. 5)], 
            wherein the plurality of printing setting items includes an item regarding the sensor corresponding to a detected portion included in the print medium [fig. 3, elements 316, “S” & figs. 5; 0037-0039, 0048-0049  Saiki teaches sheet S is fed one of sheet feed trays 301-302, and the sensor 16 has detected the sheet type of the fed sheet that was set in the print settings corresponding to the sensor 316 (see figs. 5)].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Saiki teaching to store only one piece of the registration information including the one set of the plurality of printing setting items used for the printing to modify Conlon’s teaching to convey a sheet of the recording medium from the storage unit in response to storage of the recording medium in memory, and identifies a type of the recording medium, which is conveyed based on one of size of the medium, smoothness, amount of light reflected from the medium, and amount of light transmitted through the medium. A display sets the identified type of the recording medium as the type of the stored recording medium. The suggestion/motivation for doing so would have been benefitted to prevent occurrence of situation in which print processing is not executed as the identified type of a recording sheet does not match the set type of the recording sheets so as to prevent print processing from failing to be executed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674